Citation Nr: 0608722	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  02-22 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right thumb 
disability. 


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to August 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied entitlement to the benefit 
currently sought on appeal.
FINDING OF FACT

The veteran's right thumb disorder was first manifested after 
service and has not been medically related to her service. 


CONCLUSION OF LAW

The veteran's right thumb disorder was not incurred or 
aggravated in her active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, in correspondence dated in January 
2002, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2005).  Additionally, in 
August 2004, the veteran was further notified that she should 
submit any evidence in her possession that pertained to her 
claim.  While this notice was delivered after the initial 
denial of the claim, the AOJ subsequently readjudicated the 
claim based on all the evidence in December 2005, without 
taint from prior adjudications.  Thus, any defect with 
respect to the timing of the second notice requirement was 
harmless error.  Furthermore, because service connection is 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure-to-
notify prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

Regarding the duty to assist, VA has done everything 
reasonably possible to assist the veteran with respect to her 
claim for benefits.  Service medical records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  The veteran 
has been medically evaluated in conjunction with her claim.  

The veteran contends that she is entitled to service 
connection for her right thumb disorder which is interfering 
with her ability to work.  In order to establish service 
connection, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Though the veteran's July 1999 separation examination was 
negative for pathological findings referable to her right 
hand, service medical records do reveal one instance of 
treatment for a right thumb sprain in September 1992.  VA 
examination in October 2005 confirmed a diagnosis of right 
thumb interphalangeal joint cyst, status post resection, with 
residual pain and functional limitation.  Therefore, the 
question that remains is whether there exists medical 
evidence of a nexus between the two.

Post-service records reveal that the veteran presented with 
complaints of thumb swelling in July 2000.  Pain was noted by 
way of diagnosis.  From August 2001 to November 2001, she 
sought treatment for pain in the same thumb, specifically 
denying a history of trauma.  See private treatment report 
dated in August 2001.  She had a cyst resection in March 
2002.  

When the veteran underwent VA examination in January 2005, 
she denied any trauma to the thumb during service.  She 
further indicated that her pain has been  since the cyst 
resection, and that her thumb has not felt right since.  The 
VA examiner who confirmed the veteran's current diagnosis in 
October 2005 as status post resection with residual pain 
reviewed the veteran's claims file, to include her service 
medical records and post-service treatment.  X-rays taken in 
conjunction with the examination revealed a normal right 
hand.  The examiner opined that her current disability was at 
least as likely as not related to the cyst resection.  While 
the examiner incorrectly noted that this surgery was 
conducted "in service," the substance of his opinion is 
clear.  The veteran's pain and slight limitation of motion is 
due to the post-service cyst resection.  

The October 2005 opinion is the only competent medical 
statement regarding nexus of record.  As it is supported by 
the evidence, and in the absence of contrary medical opinion, 
the Board is not in a position to question it.

The preponderance of the evidence is against a finding of a 
medical nexus between the veteran's current right thumb 
disability and her service.  Therefore, the benefit of the 
doubt provision does not apply.  Service connection is not 
warranted.


ORDER

Entitlement to service connection for a right thumb disorder 
is denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


